              Case 8:13-mj-01789-JKS Document 18 Filed 03/25/19 Page 1 of 1

                                                                                                                     --St:TSWD
                                  IN THE UNITED STATES DISTRICT COURT                                                    __MECEWZD
                                      FOR THE DISTRICT OF MARYLAND
                                                                                                         MAR 2 5 2019

UNITED STATES OF AMERICA                                                                               MM US. D:STRICTC,ntik
                                                                                                        aaTRI%1I CW kik9Thei.C.1

                         vs.                                                        Case No. JKS13-mj-01789-1

            Eric Eoin Marques




                     ORDER OF TEMPORARY DETENTION PENDING HEARING
                              PURSUANT TO BAIL REFORM ACT


          Upon motion of the United States for Temporary Detention, it is ORDERED that a detention

hearing is set for                     CC/1"-•             3-1    201           (dale) at Ir3      (tlme).before

              (I   wt41-k 1/4,\               . St.A,                                  United States Magistrate Judge,

6500 Cherrywood Lariefforeenbelt, Maryland 20770 Courtroom                                 TBD

          Pending this hearing, the defendant shall be held in custody by (the United States Marshal)

                                                                                                ) (Other Custodial Official)

and produced for the hearing.




March 25,2019
                                                                                 kvviteprnew
Date                                                                       Timothy J. Sullivan
                                                                           United States Magistrate Judge




U.S. District Court (4/2000) Criminal Magistrate Forms: Order Temp. Detention
